Case 1:20-cv-08402-AT Document 23 Filed 01/21/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
ALTANA CREDIT OPPORTUNITIES FUND DOC #, ____
SPC, ALTANA CREDIT OPPORTUNITIES DATE FILED: 1/21/2021 __
FUND 1 SP, and ALTANA FUNDS LTD.
CAYMAN,

Plaintiffs,

-against- 20 Civ. 8402 (AT)

BOLIVARIAN REPUBLIC OF VENEZUELA, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed Plaintiffs’ letters dated January 12 and 19, 2021. ECF Nos. 21-22.
The Court finds that justice requires permitting Plaintiffs to file a second amended complaint, Fed. R.
Civ. P. 15(a)(2). Accordingly, Plaintiffs’ request to file a second amended complaint is GRANTED.
By January 28, 2021, Plaintiffs shall file their second amended complaint. Plaintiffs shall promptly
proceed with serving Defendant by the means the Court previously authorized, ECF No. 16.
Plaintiffs shall promptly inform the Court when service of process is complete. If service has not
been completed within 60 days of the date of this Order, Plaintiffs shall file a status letter with the
Court.

SO ORDERED.

Dated: January 21, 2021
New York, New York

On

ANALISA TORRES
United States District Judge

 
